UNITED STATES BANKRUPTCY. GOURT
FOR THE SOUTHERN DISTRICT OF INDIANA

 

 

Inte Ahgregg, Inc. -Case No. 17-01302-11
Debtors
MONTHLY OPERATING: REPORT
hhgregg, inc.

INDEX TO CONDENSED FINANCIAL STATEMENTS. AND SCHEDULES

CONDENSED FINANCIAL STATEMENTS Page
Condensed Statement.of Income. 2
Condensed Balance Sheet 3
Condensed Statement of Cash Flows 4

SCHEDULES
‘Schedule 1.- Total Disbursements 5
Schedule:2~- Bank Reconciliations 6
Schedule.3 - Total Disbursements to Retained Professionals 7
‘Schedule 4- Summary of Unpaid Post-Petition Debts a . 8
Schedule'5- Schedule of Federal, State, and Local Taxes Collected, Received, Due or Withheld 9
Schedule6- Actounts Receivable Aging 10
Schedule 7- Questionnaire 11

I declare-under penalty:of. perjury (28 U.S.C, Section 1746) that this. report and the documents attached are true and
correct fo the best of my knowledge and belief.

 

 

 

 

  

 

 

 

 

Signature. of Débtor Date
Signature: of Joint Debio : Date ”
: TL i aa [2/30f(}
Signature of Authorized Individual* ‘Date f .
ALP [IES CEO / CFO
Printed Name:of Authorized Individual Title‘of Authorized Individual

 

* Authorized individual must'be an officer; director, or shareholder if debtor is.a corporation: a partner if debtor is a
partnership; a-manager or member if debtor is a limited liability:company.

1 of4
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 2 of 12

ZL JO?

 

 

- $ @WODU] JON

Quyeueg)jesuadxg xe} awoou}

 

SOxe] dojog slWwooU]

(asuadx3)awo0oyy JEUIO
you 'asuadxy }seJ9}U)

ewoou Buljezedo

sasuedxg Buyjesedo je}0L

syqeq peg
asuadxy Sed|Ales JONPOjd
asuadxy sajes pue aajejsiuiwpy
uonezipowy pue uojepeideq
199q Jo yusWYsINBuyxy Ajeq uo ssoyuley
JON ‘Queueg) esusdxy UoNesuadoy 400)
$89.4 [BUOISSAJOJq
$004 uooesuBs) yUeg
juawuuleyayUg pue jaaes
seoas sehoj}dwiq
asuadxy aber,
syeueg eafojdwy
(Jed1|payy-UON) souRsnsu Auedwo5
soueusjulE|] pue Jeday
suoneojunwwo9 ejeq
s]soa Aouedns09
JON ‘asusdxy Bulspaapy
ssesuadxg Buneiedo

 

WoOlg Ss01H
Plog Spooyd jo }s0g

 

 

- $ soyes JON
6102 ‘Of 4aqUIaAON (spuesnoy, uj)
01 6102 ‘| JequaAON
JO powieg ay} 104

(peypneun) owodu] jo juaue}e}g payepljosuog pesuepuoy

NOISSASSOd NI SYOLE3A0 ANY SYOLaad
‘oul ‘BBosByy
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 3 of 12

cLJO€

 

 

 

 

 

 

 

 

YOO ,SIBPJOYHYIO}S pue saynyiqeyy pexoL

JOYS ,Siapjoyyso}g |BjoL
Jeyded ul-pled jeucnippy
yoo1g AinsealL
(J9H8q payeinUNsoy) / sBulWey poulejay
yoo}s uoWWWOD
YOOIS PAUAsald

SOBMGE!] JEIOL

as|WOIdWIOD o} yOe/gng saniigery
saniiqel] Wia}-Bu07 Jeyjo
uonesusdwo5 pavejeq 17

juay paajeg

SONNE!) JUSIND J2}0L

sueo7 did

Auuqery xe, peajeqg

sesusdxg peniooy Jayio

Anger] pseo YIO pawespaiuy

spunjay ‘syIpes9 ‘syisodeq sawojsn5 Bulpue}ysno
aiqeAeg sjunoooy

WOYOQ ,SA9pfoyydo}g pue $o}}I//Ge!]

Syassy |P}OL

JON ‘sjessy JayIO

JON ‘Syewsepes)

IIMpoog

JON ‘sood Buloueuly pezyeydeo
7®N ‘uswdinbs pue Ayedolg

sjossy JUIN’ |e}OL
SIQeAISNeY SAxe| SWODL]
sjassy JeyjO pue sasuadxy pledaid
SONOWUSAU] SS|PUBYO|
JONO - aIGeAIB090y sjUNODOY
JON ‘aIqeAleoay sjuNooOY apes, pue pied WpaID
yseg
sjessy

 

6LOZ/OEILL
jo sy

(spuesnoy, uj)

(pe}!pneun) yeeys eouejeg pozepljosuog pasuepu0y
NOISS3SSOd NI SHOLE3d GNV SYO.LEsG

‘ou ‘BBaibyy
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 4 of 12

cljov

 

 

 

 

6b02 ‘0 taquaAoN
0} 6102 ‘L JequieAoN
JO POHdd ol} 104

poved Jo pua ye sjuajeanbe yseo pue ysen
pouad jo GuruulBaq ye sjuayeainbe yseo pue yseo

sjuajeainbs yseo pue yseo ul (eseasep)aseaouy

WPdJO Jo aul] UO (s}uaWAedey) SBuImolog JON
soanoe Hujoueuy Wold SMO YseD

salpaoe Buysaaul ul pasn yseo Jen

4ey0

juawdinba pue Ayedoud jo ayes Woy speedos

juawdinba pue Ayedoid jo saseyoing
:seajjoe Buyseauy wo SMoy YyseD

saniajoe Buyesedo (ui pesn) Aq papiaoid yseo Jon
‘senlayoe Bunjezedo wo smoy ysen
(spuesnoy) uj)

(pey)pneun) smoj4 yseg Jo JuoWa}e}g poyep|josuog pesuepuon

NOISSASSOd NI SYOLSAC GNV SYOLSsa
‘ou ‘Babyy
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 5 of 12

cL JOG

- $ LL-ZOE+O-2b ‘ou ‘BBes6yy
sjuswesingsiq JequinN eseg Ayyug jebe7

 

6102 ‘OE AOQUIGAON 0} 6102 ‘} JOqUIBAON Jo poled 84} 404
(spuesnoy, uj)

(peypneun) Quy jebe7 pejly Aq sjuewesungsiq [e}0L

NOISSASSOd NI SHOLGAd GNYV SYOLgsd
“ou| ‘Babyy
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 6 of 12

ZtJO9

‘our ‘BBaiByy Aq pjey are sjunoooe yueg ON “LON

 

pallouossy eed jo sy

eoueleg 196pa7]

aouRjeg yueg

uondusseq

403980

# yoy yueg Swen juNnODOy yoy V9
(spuesnoys uj)

(Paypneun) suopjejjouosey yueg

NOISSASSOd NI SY¥O..82c GNV SYOLd3qa
“oul ‘HBabyy
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 7 of 12

ZLJoL

“6LOZ JOQUISAON YBnoJy) seo au} Jo jUSUSOUSLULUOD Woy [eUuoISsajoid yore 0}

sio}qaq 9uyy Aq juewiAed Joy Japso nos Aq panoidde ajam yeu) Sosuadxe pue sae} Jo JUNOWE oy) JUasaidel sjuNoWe panoiddy (1)

 

 

 

 

- $ gec'6 $ je}o,

- $ 09 $ saolAlag 2627477 ‘3100 8 ONADIO NMONE NVWdIHO
- $ SEL $ sagjlag Ao}dnuyueg OT1 SSSNAW10S NIAVO
- $ - $ saollag Aojdniyueg dNOUD NVOIMSWY LVayuo
- $ - $ seolleg Aoydniyueg dl sv
- $ - $ saoies Aojdniyueg d11 LHYVMALS ? TIVH 3LVOHO
- $ - $ seolAlag Aojdnjueg di STSINVG Yanva JYOAVA
- $ - $ sedjAieg Adjdn.yjueg SN dT1 Yadid V1d
- $ 9g $ seaiag Aoydnijueg “ONI ‘'AONIAOYd
- $ 9472 $ saoiAleg Aoydniyueg d11A51000
- $ 99 $ seolles Aojdniyueg SYHANLYVd ONVLIF TWA
- $ £02 $ seoiueg Aojdnyjueg d71 T100d WNVENad eS WVYHONIA
- $ Se6'L $ sao|Alas jeBa7] d11 4ATIIW 391
- $ - $ saaiiag Aojdniyueg ONI ANVdWO9 8 ONVWOSY ‘NTINOG
- $ ecr'z $ seaiag Aoydnayueg = OT] dNOYD HOYWISSY AI TSNwaa
- $ - $ seomues Aojdnyueg = ONI ANVdIWIOD 8 SNYIOOIN ‘TS4ILS
- $ 828" $ SEdIAlag [e697 d11 SNINDOE 8 SIMA ‘NVDYOW

sjuswesingsiq (L) sjunowy peaoiddy S|BUOISSEJOsg PouleyoY

 

6402 ‘Of JEqUIOAON 0} 6L0z ‘| 4OqUIGAON JO poled Oy} 104

(spuesnoy{ uj)

(peypneun) sjeuoissajoig poulejyoy 0} syUsWasuNgsig |ejOL
NOISSASSOd NI SYOLGSd GNV SYOLEAgd

‘ou; ‘soouelyddy bba15
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 8 of 12

eb Jog

 

: $ -_ § -_$ : $ > $ : $ $149 YONed-3S0d [2101
= = = > = = JUD.
= = = = = > woResuadUioD peweyeg 11
7 7 > = = = way pales
= = - - - Amiqer] pied WD pawsspaiun
> = = = = = Spunjey ‘SyIpalD ‘sysodeq Jawojsnd uipueysinO
= = > = = = Slapisul 0} enq sjunoury
= z = = = = $8e-4 [PUOISSOJOld
7 > > = = = sjuswhed Uonoejolg ayenbepypgqeq peinoas
7 > > 7 = = S@AIOSOY GIUEINSU]
= = = - ~ - ayqeked seninn
= = 7 = = = Buiping-seseajuey
= = > ~ = aiqekeg Sexe!
= = - = = egeked saben)

- $ - $ - -  $ : $ - $ ; i aiqeded sjunoaoy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

(LE-ZOELO-21) ‘uj bGaxbyY
(spuesnoy, uj)

BLOZIOE/LL J0 SY

(payjpneun) s}qaq Uo}I}}9q-4s0d PyeduA Jo AsewWINS
NOISSASSOd NI SYHOLGAG ONY SYOldzd

“oul ‘BHaubyY
c+ 306

 

 

AHHH OF G1

BHA GO GS H/

BHA S 6 He

HAHAH H HH HID

 

 

HAA He

 

BOSH HIS

 

PHA FF 14

 

HAG H HH

 

[2007] puke ajejg je}
190
Ayedosg jeuosisg
Apadoig jeay
yuawuAojdwsur
asioxg
asp) pue sajes
Buiployun
[e907] pue ej2}¢

SOxe| [e1apo 4 eyo,
SWOduU|
juswAo|duisun
JoAoidwg - YOld
sehoidwy - YOld
Bulpjoyyynr
jesspey

   

102 ‘Of JOQUISAON 0} 610Z ‘| JOqUISAON JO polled OU} 104

(spuesnoy, uj)

(peypneun) pjayjziAA 40 ong ‘paalaoay ‘paj}9a|joD Sexe] [e907] F ‘aje}g ‘Je1opay Jo sinpayos
NOISSASSOd NI SYOLGAG GNV S¥OLasa

‘oul ‘bBas5yy
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 10 of 12

cl JO OL

 

 

SALON

JON ‘ajqeniaoay sjunosoy
B1qHOS|]00UN pasepisuoyD junowly
a|GeAleday SjUuNoDOY Je10 |

+L6

06 >

 

Bulby ajqealesey sjunoooy

 

 

- $
a|qeAlooey S}UNODDY opelL
pue pie H1pelg [e}0L

aIqearesey
sjunoooy apes

seiqealecey
peg NpeD

6L0Z ‘OE JEqUIaAON JO SY

poued Buryiodel ey} Jo pua ayy je ajqeajaooy sjunoooy [e}oL

(Bupuny pAyubisysyoeqabieyo/sjuawsn[py/sowa UPeo/SYOsiAA) SJUSWUYSN[pYy 4840 -
poiied au} Bunp pajoayjoo syunowy -

povied ou) Bulinp payfiq syunowly +

povied Buroda ay) Jo BuluulBegq au} ye ajqeatsoay syunosoy |e}0L

UOHeIIINUODAY aqeAledoy sjuNODOY
6102 ‘Oe JOqUIsAON Jo sy
(spuesnoy] uj)

(peyipneun) Bulby ajqeaisoey syunoooy

NOISSASSOd NI SYHOLEAdG GNV SHYOLgsad
‘ou ‘BBeibuyy
53 Pgiiof12

11:

Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11

ZL 5° LL

 

 

 

ajeq

aweN yueg

JaquinN joy

 

ssauisng

 

asodind

SWeN juny

 

 

‘€-LOOP aINY {2007] sueMejaq au} Oo} JUeNsund

uojejuswNsOp pasinbes 9y) eplAoid pauado useq sey JUaWseAu! Ue J “(s)}UNOD0B peuado ay) BulAynuep!
uonejuswinoop aplAosd ‘sak jj gpoued Burioda ay) Bulinp peuedo uaaq junoooe yueg Aue sey “¢

 

*MO[aq UONeUR[dxe Ue SpIAOsd

‘ou J] Z}9a49 ul SeBeJaAOD souRNSU! AJessadau JeUjO pue ‘Ajyiqel [e1aUaB ‘uoWesuUadiuCD SuayJOM aly “7

 

“mojag UONeuR|dxe Ue aplAcld ‘ou y ZAlaLU!} pay UVeq SUIN}e1 xe} UONed-jsod [Je SAeH “E

 

“mojaq uo}eueldxe ue apiaAoid ‘sad yy gpoued Bunsodal
sly} junoooe uolssessod Ul JO}Gep eB UBY) JoUjO JUNODDe Aue WOY pasinqsip Ueeq spuny Aue eAeH °Z

 

 

 

 

“Mojaq UO}}eUR|dXe Ue aplAaid ‘SOA 3]

£poied Gulodal siy} ssauisng Jo 8sinod |eWOU 94) apis}no paiiaysues Jo pjos ueaq sjasse Aue sAey ‘|

 

ON

SoA

asreuuonsent

NOISSHSSOd NI SHOLG3Ad GNV SYOLasd
‘oul ‘BBeuByy

 
Case 17-01302-JJG-11 Doc 2970 Filed 01/02/20 EOD 01/02/20 11:11:53 Pg 12 of 12

 
  

™ This tab is not part of the published package. ..just for reference in answering questior.

 

hhgreaqg, Inc.

 

 

 

 

 

 

 

 

17-01302-11
Other Accrueds Breakout P12 Pi1
Accrued Compensation & Benefits
Accrued Sales & Property Taxes
Accrued Advertising
GB Accrual
Self-insured Reserves
Other (def. inc. taxes, prof fees, CAM, utilities, etc.)
Total AP , , -
Trade Pre
Import In-Tran

Unapplied Credits (UA/LC)

Open Rec Pre

Pay By Scan

Exp Pre

LC's

Utilities Pre

Total Pre : -

 

 

Trade Post

Exp Post

Cash In-Transit

Utilities Post

Other AP

Accounting

Open Rec Post

Pay by Scan

Misc/Variance

Total Post | - -

 

 

 

Total Itemized AP | - -

 

 

Variance - -
